

114 S1846 RS: Critical Infrastructure Protection Act of 2015
U.S. Senate
2015-07-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 457114th CONGRESS2d SessionS. 1846[Report No. 114–250]IN THE SENATE OF THE UNITED STATESJuly 23, 2015Mr. Johnson (for himself and Mr. Cruz) introduced the following bill; which was read twice and referred to the Committee on Homeland Security and Governmental AffairsMay 9, 2016Reported by Mr. Johnson, with an amendmentStrike out all after the enacting clause and insert the part printed in italicA BILLTo amend the Homeland Security Act of 2002 to secure critical infrastructure against
			 electromagnetic threats, and for other purposes.
	
 1.Short titleThis Act may be cited as the Critical Infrastructure Protection Act of 2015 or CIPA. 2.EMP planning, research and development, and protection and preparedness (a)In generalThe Homeland Security Act of 2002 (6 U.S.C. 101 et seq.) is amended—
 (1)in section 2 (6 U.S.C. 101)— (A)by redesignating paragraphs (7) through (18) as paragraphs (8) through (19), respectively; and
 (B)by inserting after paragraph (6) the following:  (7)EM threatThe term EM threat means an electromagnetic pulse caused by—
 (A)a nuclear device or nonnuclear device, including such a pulse caused by an act of terrorism; or (B)a geomagnetic disturbance caused by solar storms or other naturally occurring phenomena.;
 (2)in section 201(d) (6 U.S.C. 121(d)), by adding at the end the following:  (26)(A)Prepare and submit to the Committee on Homeland Security and Governmental Affairs of the Senate and the Committee on Homeland Security of the House of Representatives—
 (i)a recommended strategy to protect and prepare the critical infrastructure of the American homeland against EM threats, including from acts of terrorism; and
 (ii)not less frequently than every 2 years, updates of the recommended strategy. (B)The recommended strategy under subparagraph (A) shall—
 (i)be based on findings of the research and development conducted under section 318; (ii)be developed in consultation with the relevant Federal sector-specific agencies (as defined under Homeland Security Presidential Directive 7) for critical infrastructures;
 (iii)be developed in consultation with the relevant sector coordinating councils for critical infrastructures; and
 (iv)be submitted in unclassified form, but may include a classified annex. (C)The Secretary may, if appropriate, incorporate the recommended strategy into a broader recommendation developed by the Department to help protect and prepare critical infrastructure from terrorism and other threats if, as incorporated, the recommended strategy complies with subparagraph (B).; 
 (3)in title III (6 U.S.C. 181 et seq.), by adding at the end the following:  318.EM threat research and development (a)In generalIn furtherance of domestic preparedness and response, the Secretary, acting through the Under Secretary for Science and Technology, and in consultation with other relevant executive agencies and relevant owners and operators of critical infrastructure, shall, to the extent practicable, conduct research and development to mitigate the consequences of EM threats.
 (b)ScopeThe scope of the research and development under subsection (a) shall include the following: (1)An objective scientific analysis of the risks to critical infrastructures from a range of EM threats.
 (2)Determination of the critical national security assets and vital civic utilities and infrastructures that are at risk from EM threats.
 (3)An evaluation of emergency planning and response technologies that would address the findings and recommendations of experts, including those of the Commission to Assess the Threat to the United States from Electromagnetic Pulse Attack, which shall include a review of the feasibility of—
 (A)rapidly isolating one or more portions of the electrical grid from the main electrical grid; and (B)training utility and transmission operators to deactivate transmission lines within seconds of an event constituting an EM threat.
 (4)An analysis of technology options that are available to improve the resiliency of critical infrastructure to EM threats, which shall include an analysis of neutral current blocking devices that may protect high-voltage transmission lines.
 (5)The restoration and recovery capabilities of critical infrastructure under differing levels of damage and disruption from various EM threats.
 (6)An analysis of the feasibility of a real-time alert system to inform electric grid operators and other stakeholders within milliseconds of a high-altitude nuclear explosion.; and
 (4)in title V (6 U.S.C. 311 et seq.), by adding at the end the following:  526.National planning frameworks and educationThe Secretary, acting through the Under Secretary for the National Protection and Programs Directorate, shall, to the extent practicable—
 (1)include EM threats in national planning frameworks; and (2)conduct outreach to educate owners and operators of critical infrastructure, emergency planners, and emergency response providers at all levels of government regarding EM threats..
				(b)Technical and conforming amendments
 (1)The table of contents in section 1(b) of the Homeland Security Act of 2002 is amended— (A)by inserting after the item relating to section 317 the following:
						Sec. 318. EMP research and development.;
 and(B)by inserting after the item relating to section 525 the following: Sec. 526. National planning frameworks and education.. (2)Section 501(13) of the Homeland Security Act of 2002 (6 U.S.C. 311(13)) is amended by striking section 101(11)(B) and inserting section 101(12)(B).
 (3)Section 712(a) of title 14, United States Code, is amended by striking section 2(16) of the Homeland Security Act of 2002 (6 U.S.C. 101(16)) and inserting section 2 of the Homeland Security Act of 2002 (6 U.S.C. 101). (c)Deadline for initial recommended strategyNot later than 1 year after the date of enactment of this Act, the Secretary of Homeland Security shall submit the recommended strategy required under paragraph (26) of section 201(d) of the Homeland Security Act of 2002 (6 U.S.C. 121(d)), as added by this Act.
 (d)ReportNot later than 180 days after the date of enactment of this Act, the Secretary of Homeland Security shall submit to Congress a report describing the progress made in, and an estimated date by which the Department of Homeland Security will have completed—
 (1)including EM threats (as defined in section 2 of the Homeland Security Act of 2002, as amended by this Act) in national planning frameworks;
 (2)research and development described in section 318 of the Homeland Security Act of 2002, as added by this Act;
 (3)development of the recommended strategy required under paragraph (26) of section 201(d) of the Homeland Security Act of 2002 (6 U.S.C. 121(d)), as added by this Act; and
 (4)beginning to conduct outreach to educate emergency planners and emergency response providers at all levels of government regarding EM threat events.
 3.No regulatory authorityNothing in this Act, including the amendments made by this Act, shall be construed to grant any regulatory authority.
 4.No new authorization of appropriationsThis Act, including the amendments made by this Act, may be carried out only by using funds appropriated under the authority of other laws.
	
 1.Short titleThis Act may be cited as the Critical Infrastructure Protection Act of 2016 or the CIPA. 2.EMP and GMD planning, research and development, and protection and preparedness (a)In generalThe Homeland Security Act of 2002 (6 U.S.C. 101 et seq.) is amended—
 (1)in section 2 (6 U.S.C. 101)— (A)by redesignating paragraphs (9) through (18) as paragraphs (11) through (20), respectively;
 (B)by redesignating paragraphs (7) and (8) as paragraphs (8) and (9), respectively; (C)by inserting after paragraph (6) the following:
						
 (7)The term EMP means an electromagnetic pulse caused by a nuclear device or nonnuclear device, including such a pulse caused by an act of terrorism.; and
 (D)by inserting after paragraph (9), as so redesignated, the following:  (10)The term GMD means a geomagnetic disturbance caused by a solar storm or another naturally occurring phenomenon.; 
 (2)in section 201(d) (6 U.S.C. 121(d)), by adding at the end the following:  (26)(A)To conduct an intelligence-based review and comparison of the risk and consequence of threats and hazards, including GMD and EMP, facing critical infrastructures, and prepare and submit to the Committee on Homeland Security and Governmental Affairs of the Senate and the Committee on Homeland Security of the House of Representatives—
 (i)a recommended strategy to protect and prepare the critical infrastructure of the American homeland against threats of EMP and GMD, including from acts of terrorism; and
 (ii)not less frequently than every 2 years, updates of the recommended strategy. (B)The recommended strategy under subparagraph (A) shall—
 (i)be based on findings of the research and development conducted under section 319; (ii)be developed in consultation with the relevant Federal sector-specific agencies (as defined under Presidential Policy Directive–21) for critical infrastructures;
 (iii)be developed in consultation with the relevant sector coordinating councils for critical infrastructures;
 (iv)be informed, to the extent practicable, by the findings of the intelligence-based review and comparison of the risk and consequence of threats and hazards, including GMD and EMP, facing critical infrastructures conducted under subparagraph (A); and
 (v)be submitted in unclassified form, but may include a classified annex. (C)The Secretary may, if appropriate, incorporate the recommended strategy into a broader recommendation developed by the Department to help protect and prepare critical infrastructure from terrorism, cyber attacks, and other threats and hazards if, as incorporated, the recommended strategy complies with subparagraph (B).; 
 (3)in title III (6 U.S.C. 181 et seq.), by adding at the end the following:  319.GMD and EMP mitigation research and development (a)In generalIn furtherance of domestic preparedness and response, the Secretary, acting through the Under Secretary for Science and Technology, and in consultation with other relevant executive agencies and relevant owners and operators of critical infrastructure, shall, to the extent practicable, conduct research and development to mitigate the consequences of threats of EMP and GMD.
 (b)ScopeThe scope of the research and development under subsection (a) shall include the following: (1)An objective scientific analysis—
 (A)evaluating the risks to critical infrastructures from a range of threats of EMP and GMD; and (B)which shall—
 (i)be conducted in conjunction with the Office of Intelligence and Analysis; and (ii)include a review and comparison of the range of threats and hazards facing critical infrastructure of the electric grid.
 (2)Determination of the critical utilities and national security assets and infrastructures that are at risk from threats of EMP and GMD.
 (3)An evaluation of emergency planning and response technologies that would address the findings and recommendations of experts, including those of the Commission to Assess the Threat to the United States from Electromagnetic Pulse Attack, which shall include a review of the feasibility of—
 (A)rapidly isolating 1 or more portions of the electrical grid from the main electrical grid; and (B)training utility and transmission operators to deactivate transmission lines within seconds of an event constituting a threat of EMP or GMD.
 (4)An analysis of technology options that are available to improve the resiliency of critical infrastructure to threats of EMP and GMD, which shall include an analysis of neutral current blocking devices that may protect high-voltage transmission lines.
 (5)The restoration and recovery capabilities of critical infrastructure under differing levels of damage and disruption from various threats of EMP and GMD, as informed by the objective scientific analysis conducted under paragraph (1).
 (6)An analysis of the feasibility of a real-time alert system to inform electric grid operators and other stakeholders within milliseconds of a high-altitude nuclear explosion.; and
 (4)in title V (6 U.S.C. 311 et seq.), by adding at the end the following:  527.National planning and education (a)In generalThe Secretary shall, to the extent practicable—
 (1)develop an incident annex or similar response and planning strategy that guides the response to a major GMD or EMP event; and
 (2)conduct outreach to educate owners and operators of critical infrastructure, emergency planners, and emergency response providers at all levels of government regarding threats of EMP and GMD.
 (b)Existing annexes and plansThe incident annex or response and planning strategy developed under subsection (a)(1) may be incorporated into existing incident annexes or response plans..
				(b)Technical and conforming amendments
 (1)The table of contents in section 1(b) of the Homeland Security Act of 2002 is amended— (A)by inserting after the item relating to section 317 the following:
						Sec. 319. GMD and EMP mitigation research and development.; and
 (B)by inserting after the item relating to section 525 the following: Sec. 526. Integrated Public Alert and Warning System modernization. Sec. 527. National planning and education.. (2)Section 501(13) of the Homeland Security Act of 2002 (6 U.S.C. 311(13)) is amended by striking section 2(11)(B) and inserting section 2(13)(B).
 (3)Section 712(a) of title 14, United States Code, is amended by striking section 2(16) of the Homeland Security Act of 2002 (6 U.S.C. 101(16)) and inserting section 2 of the Homeland Security Act of 2002 (6 U.S.C. 101). (c)Deadline for initial recommended strategyNot later than 1 year after the date of enactment of this Act, the Secretary of Homeland Security shall submit the recommended strategy required under paragraph (26) of section 201(d) of the Homeland Security Act of 2002 (6 U.S.C. 121(d)), as added by this Act.
 (d)ReportNot later than 180 days after the date of enactment of this Act, the Secretary of Homeland Security shall submit to Congress a report describing the progress made in, and an estimated date by which the Department of Homeland Security will have completed—
 (1)including threats of EMP and GMD (as those terms are defined in section 2 of the Homeland Security Act of 2002, as amended by this Act) in national planning, as described in section 527 of the Homeland Security Act of 2002, as added by this Act;
 (2)research and development described in section 319 of the Homeland Security Act of 2002, as added by this Act;
 (3)development of the recommended strategy required under paragraph (26) of section 201(d) of the Homeland Security Act of 2002 (6 U.S.C. 121(d)), as added by this Act; and
 (4)beginning to conduct outreach to educate emergency planners and emergency response providers at all levels of government regarding threats of EMP and GMD events.
 3.No regulatory authorityNothing in this Act, including the amendments made by this Act, shall be construed to grant any regulatory authority.
 4.No new authorization of appropriationsThis Act, including the amendments made by this Act, may be carried out only by using funds appropriated under the authority of other laws.May 9, 2016Reported with an amendment